DETAILED ACTION

1. This communication is in response to the request for continued examination filed on 02/24/2021.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
  1a. Status of the claims: 
       Claims 21-22 are new.
       Claims 4 and 6 are canceled.
       Claims 1, 3, 5, 7-13, 15-16, and 18-20 are amended.
       Claims 1-3, 5, and 7-22 are pending.

1b.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 2/24/2021 has been entered.  
 
Response to Argument
2. Applicant's arguments filed 02/24/2021 have been fully considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
3. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

           A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention

           claimed invention and the prior art are such that the claimed invention as a whole would 
           have been obvious before the effective filing date of the claimed invention to a person having 
           ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated 
           by the manner in which the invention was made. 

3a. Claims 1, 11, 18, and 20-22 is rejected under 35 U.S.C. 103 as being unpatentable over Dahlen (US 2011/0058480 A1)  in view of Wang et al. (hereinafter “Wang”) (US 10,880,683 B2).  
Regarding claim 1,  Dahlen discloses a method comprising:
        determining, by the first computing device  based on the registration message, a quantity of user devices that are registered with the one or more second computing devices (Dahlen discloses based on a message informing that a number of  measured  UEs ( user devices)  are registered with MMEs (secondary devices), an eNB (first computer device) makes a determination about the number of the measured UEs that are registered based on the message (the number of measure UEs is equated to the quantity of secondary devices) (Dahlen,  [0032])).; and  
       causing, based on a determination that the quantity satisfies at least one threshold, the user device to change registration for one or more services provided via the one or more second computing devices (Dahlen discloses  when the number of UEs reaches a threshold, a new UE is served by a WCDMA another radio telecommunication network instead of  LTE a radio telecommunication network that is used to serve UEs ( by electing a UE to be served by WCDMA instead of LTE, the UE is registered in another service provided) (Dahlen, [0034])).    

      Dahlen does not disclose receiving, by a first computing device, a registration message indicating a user device and indicating one or more second computing devices with which the user device is registered. 

          Wang discloses receiving, by a first computing device, a registration message indicating a user device (Wang discloses a registration indicating the proximity registration status of  a device ( a user device) by a manager device 306 ( a first computer device ) (Wang, and indicating one or more second computing devices with which the user device is registered (Wang discloses device 1 304  ( user device) being registered to server 308 ( second computer device)  (Wang, column 6, lines 5-12 )).    

      It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Wang’s teachings with Dahlen’s teachings of overload protection. One skilled in the art would be motivated to combine them in order to manage registration of devices to a given device more efficiently by registering only devices within  the proximity of the given device, by doing so managing given device registration is more efficient because registration is done when a device is in proximity of a given device. 

Regarding claim 11, Dahlen and Wang disclose the method of claim 1, further comprising:
        comparing, by the first computing device at predefined intervals, the quantity with a second threshold (Dahlen discloses at intervals,  an eNB (first computer device) connected to a MME (the user device) a number of  registered UEs (secondary devices) connected  MME is responsible being compared to a threshold number  (Dahlen,  [0032]));; and causing, based on a determination that the quantity satisfies the second threshold, deregistration; of one or more user devices; for the one or more services provided via the one or more second computing devices (Dahlen discloses  based on number of registered UEs reaching 90% Number, an UE connected to MME that was served by LTE a radio telecommunication network   is elected to be served by WCDMA another radio telecommunication network ( by being elected to be served by WCDMA instead of LTE, a UE is now changed  registration from LTE to WCDMA)  (Dahlen, [0034])).    

Regarding claim 18, Dahlen discloses a method comprising:
      comparing, by the first computing device, a quantity of the registrations  with a first threshold (Dahlen discloses a number of registered UEs is compare to a threshold number (Dahlen, [0032]));  
       comparing, by the first computing device, the quantity with a second threshold (Dahlen discloses a number of registered UEs is compare to 90% of a maximum NUMBER (Dahlen, [0032])); and
causing, based on a determination that the quantity satisfies one or more of the first threshold or  the second threshold, one or more of the second computing devices to change registration for one or more services provided via the third computing device (Dahlen discloses  when the number of UEs reaches a threshold, a new UE is served by a WCDMA another radio telecommunication network instead of  LTE a radio telecommunication network that is used to serve UEs ( by electing a UE to be served by WCDMA instead of LTE, the UE is registered in another service provided) (Dahlen, [0034])).       

            Dahlen does not disclose receiving, by a first computing device, information indicating registrations between  second computing devices and a third computing device.  

          Wang discloses receiving, by a first computing device, information indicating registrations between  second computing devices and a third computing device (Wang discloses device 1 302  (a third computer device) being register to server 308 ( second computer device)  (Wang, column 6, lines 5-12)).    

      It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Wang’s teachings with Dahlen’s teachings of overload protection. One skilled in the art would be motivated to combine them in order to manage registration of devices to a given device more efficiently by registering only devices within  the proximity of the given device, by doing so managing given device registration is more efficient because registration is done when a device is in proximity of a given device. 
 
Regarding claim 20, Dahlen and Wang disclose the method of claim 18, wherein the causing comprises: causing deregistration; of the one or more of the second computing devices (Dahlen discloses  based on CP load on the MME reach a maximum , UE connected to MME that was served by LTE a radio telecommunication network   is elected to be served by WCDMA another radio telecommunication network ( so UE is now changed  registration from LTE to WCDMA  (Dahlen, [0034])).       
 
wherein causing the one or more of the second computing devices to change registration comprises: sending, to the one or more of the second computing devices, a notification that the third computing device is at maximum capacity (Dahlen discloses  MMs (secondary devices)  sending S1 overload  messages of a eNB ( the eNB device is equated to a third computer device) ( the overload message of an eNB is equated to a third computer device at maximum capacity)    (Dahlen,  [0035])).     

Regarding claim 22, Dahlen and Wang disclose the method of claim 18, wherein the comparing the quantity with the second threshold further comprises comparing, based on a determination that the quantity satisfies the first threshold, the quantity with the second threshold (Dahlen discloses  based on CP load on the MME reach a maximum , UE connected to MME that was served by LTE a radio telecommunication network   is elected to be served by WCDMA another radio telecommunication network ( so UE is now changed  registration from LTE to WCDMA  (Dahlen, [0034])).     

3b. Claims 2-3, 5, 7, 9, and 12  are rejected under 35 U.S.C. 103 as being unpatentable over Dahlen in view of Wang as applied to claims 1, 11, 18, and 20-22  above, and further in view of Merino Vazquez et al. (hereinafter "Merino") (US 9,036,554  B2).

Regarding claim 2, Dahlen and Wang disclose the method of claim 1.
 
         Dahlen in view of  Wang do not disclose wherein the one or more second computing devices comprises one or more Call Session Control Function (CSCF) computing devices.   

         Merino discloses wherein the one or more second computing devices comprises one or more Call Session Control Function (CSCF) computing devices (Merino discloses a network node having Call Session Control Function (CSCF) (Merino, column 2, lines 47-49 )). 

       It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Merino’s teachings with Dahlen’s teachings in 

Regarding claim 3, Dahlen and Wang disclose the method of claim 1.

         Dahlen in view of  Wang do not disclose wherein the registration message indicates the user device by indicating one or more of: an Internet Protocol (IP) Multimedia Private Identity (IMPI) or an Internet Protocol (IP) Multimedia Public Identity (IMPU).  

        CHEN discloses wherein the registration message indicates the user device by indicating one or more of: an Internet Protocol (IP) Multimedia Private Identity (IMPI) or an Internet Protocol (IP) Multimedia Public Identity (IMPU) (CHEN discloses an Internet Protocol (IP) Multimedia Public Identity (IMPU) (CHEN, [0030])).  
   
       It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate CHEN’s teachings with Dahlen’s teachings in view of WANG’s teachings of overload protection. One skilled in the art would be motivated to combine them in order for a user to improve the device identifier when a user is using multiple devices.       
  
Regarding claim 5, Dahlen and Wang disclose the method of claim 1.

         Dahlen in view of  Wang do not disclose wherein the registration message indicates the one or more second computing devices by indicating one or more of: a Proxy Call Session Call Function (P-CSCF) assigned to the user device or a Call Session Control Function (CSCF) Internet Protocol (IP) address assigned to the user device.  

         Merino discloses wherein the registration message indicates the one or more second computing devices by indicating one or more of: a Proxy Call Session Call Function (P-CSCF) assigned to the user device or a Call Session Control Function (CSCF) Internet Protocol (IP) address assigned to the user device (Merino discloses a network node having Proxy Call Session Control Function P-(CSCF) (Merino, column 2, lines 45-47 )).   

       It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Merino’s teachings with Dahlen’s teachings in view of Wang’s teachings of overload protection. One skilled in the art would be motivated to combine them in order to provide a more reliable and efficient PCC architecture without increasing, or at least without excessively increasing, the implementation and architecture complexity and the associated equipment costs (Merino, column 2, lines 20-25).      
  
Regarding claim 7, Dahlen and Wang disclose the method of claim 1.

         Dahlen in view of  Wang do not disclose wherein the determining comprises: updating, based on a determination that the user device was previously registered in a user database, information in the user database for one or more Call Session Control Function (CSCF) computing devices previously associated with the user device.  

       Merino discloses wherein the determining comprises: updating, based on a determination that the user device was previously registered in a user database (Merino discloses updating previously stored registration information (previously stored registration information is equated to previously registration in a data base) (Merino, column 12, lines 42-50 )), information in the user database for one or more Call Session Control Function (CSCF) computing devices previously associated with the user device (Merino discloses obtaining, by the S-CSCF, based on the IMPU, the subscription identifier of the UE from a user database (i.e., a database storing user-related information) (Merino, column 2, lines 47-52)).     

       It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Merino’s teachings with Dahlen’s teachings in view of Wang’s teachings of overload protection. One skilled in the art would be motivated to combine them in order to provide a more reliable and efficient PCC architecture without   
  
Regarding claim 9, Dahlen and Wang disclose the method of claim 1, further comprising: causing, after the determining, a confirmation message to be sent to the user device (Dahlen discloses based on a message informing that a number of  measured  UEs ( user devices)  are registered with MMEs (secondary devices), an eNB (first computer device) makes a determination about the number of the measured UEs that are registered based on the message (an message informing a UE is equated to a confirmation to be sent to a user device) (Dahlen,  [0032])).

         Dahlen in view of  Wang do not disclose wherein the confirmation message confirms registration with at least one Call Session Control Function (CSCF) device.  

       Merino discloses wherein the confirmation message confirms registration with at least one Call Session Control Function (CSCF) device (Merino discloses a network node having an assigned IP address with Call Session Control Function (CSCF) (Merino, column 2, lines 41-43 )). 
    
       It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Merino’s teachings with Dahlen’s teachings in view of Wang’s teachings of overload protection. One skilled in the art would be motivated to combine them in order to provide a more reliable and efficient PCC architecture without increasing, or at least without excessively increasing, the implementation and architecture complexity and the associated equipment costs (Merino, column 2, lines 20-25).    

Regarding claim 12, Dahlen and WANG disclose the method of claim 1.
 
              Dahlen in view of  WANG do not disclose wherein the determining comprises: updating, based on a determination that the user device was previously registered with the first computing device, information for one or more Call Session Control Function (CSCF) computing devices associated with the user device.

              Merino discloses wherein the determining comprises: updating, based on a determination that the user device was previously registered with the first computing device, information for one or more Call Session Control Function (CSCF) computing devices associated with the user device ( Merino discloses updating information about a UE , when the IMSI of the UE was previously stored in the device (Merino, column 12, lines 42-50, Fig.1)).

       It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Merino’s teachings with Dahlen’s teachings in view of Wang’s teachings of overload protection. One skilled in the art would be motivated to combine them in order to update accurately the information of a registering device by taking into account previous registration information of the registered device.   

3c. Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Dahlen in view of Wang as applied to claims 1, 11, 18, and 20-22  above, and further in view of Zhang et al. (hereinafter "Zhang") (US 2010/0169646 A1). 
 
Regarding claim 8, Dahlen and Wang disclose the method of claim 1.

          Dahlen in view of  Wang do not disclose wherein the determining comprises: increasing, based on a determination that the user device was previously registered in a user database, the quantity, and decreasing a quantity corresponding to a third computing device via which the one or more services are provided. 

      Zhang discloses wherein the determining comprises: increasing, based on a determination that the user device was previously registered in a user database, the quantity, and decreasing a quantity corresponding to a third computing device via which the one or more services are provided (Zhang discloses  A valid certificate of a new device is 

      It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Zhang’s teachings with Dahlen’s teachings in view of Wang’s teachings of overload protection. One skilled in the art would be motivated to combine them in order for a user to keep track of what device that joins a registering device.    
  
3d. Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Dahlen in view of Wang as applied to claims 1, 11, 18, and 20-22  above, and further in view of Seo  et al. (hereinafter “Seo”) (US 2015/0288648 A1).    

Regarding claim 10, Dahlen and Wang disclose the method of claim 1.

        Dahlen in view of  Wang do not disclose wherein the causing the user device to change registration for the one or more services comprises: causing an update of one or more domain name server addressing priorities to deprioritize registration with the one or more second computing devices.  

        Seo discloses wherein the causing the user device to change registration for the one or more services comprises: causing an update of one or more domain name server addressing priorities to deprioritize registration with the one or more second computing devices (Seo discloses if DNS address is not present, the priority is assigned being low ( low priority is equated to deprioritize) (Seo , [0044])).  
 
      It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Seo’s teachings with Dahlen’s teachings in view of Wang’s teachings of overload protection. One skilled in the art would be motivated to    
 
3e. Claims 13 and 19  are rejected under 35 U.S.C. 103 as being unpatentable over Dahlen,  in view of Wang, and in view of  Seo. 

Regarding claim 13, Dahlen discloses a method comprising:  determining, by the first computing device and based on the registration message, a quantity of devices registered to receive one or more services via the one or more third computing devices (Dahlen discloses based on a message informing that a number of  measured  UEs (secondary devices)  are registered with a MME (a user device), an eNB (first computer device) makes a determination about the number of the measured UEs that are registered based on the message (the number of measure UEs is equated to the quantity of secondary devices) (Dahlen,  [0032])); 

       comparing, the quantity with at least one threshold (Dahlen discloses a number of  registered UEs (secondary devices) connected  MME is responsible being compared to a threshold number  (Dahlen,  [0032])). 

       Dahlen discloses receiving, by a first computing device, a registration message indicating a second computing device and one or more third computing devices, and causing, based on the comparing, an update of one or more domain name server addressing priorities to deprioritize the one or more third computing devices.   

       Wang discloses receiving, by a first computing device, a registration message indicating a second computing device and one or more third computing devices (Wang discloses device 1 302  (a third computer device) being register to server 308 ( second computer device)  (Wang, column 6, lines 5-12)).     
  
      It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Wang’s teachings with Dahlen’s teachings of overload protection. One skilled in the art would be motivated to combine them in order to 
    
         Dahlen in view of  Wang do not disclose causing, based on the comparing, an update of one or more domain name server addressing priorities to deprioritize the one or more third computing devices.  
           Seo discloses causing, based on the comparing, an update of one or more domain name server addressing priorities to deprioritize the one or more third computing devices (Seo discloses if DNS address is not present, the priority is assigned being low ( low priority is equated to deprioritize) (Seo , [0044])).   
         It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Seo’s teachings with Dahlen’s teachings in view of Wang’s teachings. One skilled in the art would be motivated to combine them in order for a user to have an efficient way to give priority to a device by assigning priority to a device based on its DNS address is present or not.    
  
Regarding claim 19, Dahlen, Wang, and Seo disclose the method of claim 18.

         Dahlen in view of  Wang do not disclose wherein the causing comprises: causing an update of one or more domain name server addressing priorities to deprioritize registration with the third computing device.   

           Seo discloses wherein the causing comprises: causing an update of one or more domain name server addressing priorities to deprioritize registration with the third computing device (Seo discloses if DNS address is not present, the priority is assigned being low ( low priority is equated to deprioritize) (Seo , [0044])).
      
         It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Seo’s teachings with Dahlen’s teachings in view of Wang’s teachings of overload protection. One skilled in the art would be motivated to 
   
 3f. Claims 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Dahlen in view of Wang, in view of  Seo as applied to claim 13 and 19  above, and further in view of  Merino. 
 
Regarding claim 14, Dahlen, Wang, and Seo disclose the method of claim 13.

         Dahlen in view of  Wang  and in view of Seo do not disclose wherein the one or more third computing devices comprise one or more Call Session Control Function (CSCF) computing devices.  

       Merino discloses wherein the one or more third computing devices comprise one or more Call Session Control Function (CSCF) computing devices (Merino discloses a network node having Call Session Control Function (CSCF) (Merino, column 2, lines 47-49 )).  

       It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Merino’s teachings with Dahlen’s teachings,  in view of Wang’s teachings, and  in view of Seo’s teachings. One skilled in the art would be motivated to combine them in order to provide a more reliable and efficient PCC architecture without increasing, or at least without excessively increasing, the implementation and architecture complexity and the associated equipment costs (Merino, column 2, lines 20-25).    
    
Regarding claim 17, Dahlen, Wang, and Seo disclose the method of claim 13.  

         Dahlen in view of  Wang  and in view of Seo do not disclose wherein the registration message indicates the one or more third computing devices by indicating a Call Session Control Function (CSCF) Internet Protocol (IP) address assigned to the second computing device.  

wherein the registration message indicates the one or more third computing devices by indicating a Call Session Control Function (CSCF) Internet Protocol (IP) address assigned to the second computing device (Merino discloses a network node having an assigned IP address with Call Session Control Function (CSCF) (Merino, column 2, lines 41-43 )).    

       It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Merino’s teachings with Dahlen’s teachings,  in view of Wang’s teachings, and  in view of Seo’s teachings. One skilled in the art would be motivated to combine them in order to provide a more reliable and efficient PCC architecture without increasing, or at least without excessively increasing, the implementation and architecture complexity and the associated equipment costs (Merino, column 2, lines 20-25).    

3g. Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Dahlen in view of Wang, in view of  Seo as applied to claim 13 and 19  above, and further in view of  SASAKI  et al. (hereinafter “SASAKI”) (US 2016/0080465 A1). 
 
Regarding claim 15, Dahlen, Wang, and Seo disclose the method of claim 13.  

         Dahlen in view of Wang and in view of Seo do not disclose further comprising: causing, based on a determination that the quantity satisfies a second threshold, deregistration; of one or more computing devices; for the one or more services provided via the one or more third computing devices.  

            SASAKI discloses further comprising: causing, based on a determination that the quantity satisfies a second threshold (SASAKI discloses  at home controller 100 compare the number of device to the value 100  (SASAKI, [0154])), deregistration; of one or more computing devices; for the one or more services provided via the one or more third computing devices(SASAKI discloses  at home controller 100 devices can be deregistered  (SASAKI, [0152])).      



3h. Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Dahlen in view of Wang, in view of  Seo, in view of  Merino as applied to claim 13-14, 17, and 19   above, and further in view of  Zhang. 

Regarding claim 16, Dahlen, Wang, Seo, and Merino disclose the method of claim 14.

         Dahlen in view of  Wang  and in view of Seo do not disclose wherein the determining comprises: increasing, based on a determination that the second computing device was previously registered with the first computing device, a first quantity  corresponding to the one or more third computing devices, and decreasing a second quantity corresponding to another CSCF computing device.  

      Zhang discloses wherein the determining comprises: increasing, based on a determination that the second computing device was previously registered with the first computing device, a first quantity  corresponding to the one or more third computing devices, and decreasing a second quantity corresponding to another computing device (Zhang discloses  A valid certificate of a new device is verified before the registered device can joined a first  device and leave another device ( the number of devices in the first device will be increase and the number of devices in the other device will be decreased)( verification of a valid certification in the register is equated to previously registered in the database because in both case the other device registration is saved in the first  device prior the other device joined the first device)  (Zhang, [0014]-[0015])).    

      It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Zhang’s teachings with Dahlen’s teachings in 
.    


 Conclusion

4.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIEGEORGES A HENRY whose telephone number is (571)270-3226.  The examiner can normally be reached on 11:00am -8:00pm East M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571 272-8365.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARIEGEORGES A HENRY/Examiner, Art Unit 2455                     
  
 /ZI YE/ Primary Examiner, Art Unit 2455